DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of antibody or antigen-binding fragment thereof with CDR-H1-3 of SEQ ID NO:274, 258, 259 and CDR-L1 and 3 of SEQ ID NO:260, 273 and CDR-L2 of YTS in the reply filed on 12/9/20 is acknowledged.
Accordingly, claims 1, 2, 4, 6-10, 18, 23, 76, 96, 99, and 123 (in part) are under examination. 

Information Disclosure Statement
In the IDS filed 6/3/20, reference C, is not in English and no translation was provided; therefore, it has not been considered.

Claim Interpretation
It is noted that in claim 2, by reciting that the antibody or antigen-binding fragment thereof specifically binds “(a) a peptide comprising the amino acid sequence of “ SEQ ID NO:285 or 286, that encompasses binding the full sequence since there is no limiting definition of a peptide to distinguish it be size from a polypeptide.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

A) Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

B) Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Figure 1A and B must reference a SEQ ID NO: for each sequence. 
Figure 2B must refer to SEQ ID NO:7 as Fig. 2A does. 
Figures 13B and C must reference a SEQ ID NO: for each sequence. 
Figure 15B must reference a SEQ ID NO:.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

C) Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
The sequence “Gly-Gly-Ser-Gly-Gly” appears on p. 29, lines 25-26, and must be referenced by a sequence identifier.
e.g., amino acids 142 to 146 of SEQ ID NO:7 (see Table 2).
The sequences appearing on p. 29, line 31, p. 74, line 31, and p. 75, line 1, “KCSPG” must be referenced by SEQ ID NO:12. 
The sequences themselves appearing on p. 50, while noted in Table 2, must be identified by sequence identifiers.

Applicant is encouraged to check the specification for any further sequences not referenced by a sequence identifier.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ANTAGONISTIC ANTI-TUMOR NECROSIS FACTOR RECEPTOR 2 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6-10, 18, 23, 76, 96, 99 and 123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-16 of U.S. Patent No. 10,906,982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and instant application claim the same antibody, i.e., instant claims encompass the antibody of claim 1 of the patent, i.e., an TNFR2 antibody with a CDR-H3 of SEQ ID NO:259. Further, both sets of claims recite different forms of the antibody or antigen-binding fragment thereof, such as scFv, and a constructs thereof, as well as which comprise a framework region comprising SEQ ID NO:262 and/or TLE. The multispecific form recited in instant claim 23 encompasses the IgM form of patent claim 14, and other Fc forms, .

Claims 1, 2, 6, 23, 76, 96 and 123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 9,821,010 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to an antibody that binds TNFR2 at an epitope within amino acids 135-147. The antibodies reasonably appear to be the same because the antibodies of the patent (M1 and MAB 726 is antagonistic, exhibits a KD of less than about 50 nM.  Further, the antibody inhibited the expression of FoxP3 as well as NFkB promoters such as TRAF2 and cIAP2/BIRC2 (Example 2 and Fig. 2C of ‘010, and Example 11 and Fig. 12C of instant application). In view of the breadth of instant claim 1 and in absence of evidence to the contrary, the claimed antibodies appear to be the same.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 123 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 123 is drawn to a kit that comprises an agent selected from of group of product, but while the kit optionally further comprises a package insert, it is not required to do so.  If it does not require the package insert, and it comprises the antibody or antigen-binding fragment thereof of claim 1 only, it is indistinguishable from and does not further limit said antibody or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear if the ‘‘amino acid sequence having up to two amino acid substitutions relative to said sequence” is intended to be mean it may have two amino acid substitutions beyond or different than the parent sequence set forth in claim 8(a), e.g., a CDR-H1 having the amino acid sequence GYTFTDYX (SEQ ID NO:257), X is L or I, or if the substitutions may be other than (i.e., in addition to) those specified.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 4, 6-10, 18, 23, 76, 96, 99 and 123 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody or antigen-binding fragment thereof that binds TNFR2 and comprises CDR-H1-3 of SEQ ID NO:257, 258 and SEQ ID NO:274 or 275, respectively, and also CDR-L1-3 of SEQ ID NO:260, TYS or YTS, and 261, respectively, including wherein said antibody or antigen-binding fragment thereof inhibits TNFR2 signaling, inhibits expression of one or more genes selected from the group consisting of CHUK, NFKBIE, NFKBIA, MAP3K11, TRAF2, TRAF3, reIB and cIAP2/BIRC3, inhibits NFκB, and/or has one of the further functions listed in claim 23, does not reasonably provide enablement for TNFR2-binding antibodies or antigen-binding fragments thereof that do not have the above CDR-H-1-3 and CDR-L1-3, as well as said antibodies or fragments thereof which are nanobodies or diabodies. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to an antibody or antigen-binding fragment thereof capable of specifically binding human TNFR2 and which has a non-native constant region. Claim 2  further limits the antibody or fragment thereof by reciting peptides comprising specifies amino acid sequences to which the elected antibody (TNFRAB2) or nonelected antibody (TNFRAB1) or antigen-binding fragment thereof bind. These amino acid sequences are represented in Figs. 2A and B as epitopes to which one or the other antibody binds.  Claims 6-10 partially or fully define one or more CDRs in addition to CDR-H3.  Claim 18 has a negative limitation specifying one or more CDRs beside CDR-H3 that the antibody or antigen-binding fragment thereof does not have.  Claim 23 lists a number of functions and structural features that the claimed antibody has, including that the antibody or antigen-binding fragment thereof is a nanobody or domain antibody.  Claim 76 is a construct comprising two single-chain polypeptides.  Claims 96 and 99 are pharmaceutical compositions comprising the claimed antibody or fragment.  Claim 123 is dawn to a kit comprising, as elected, the antibody or antigen-binding fragment thereof. There are two main issues of enablement.  The foremost is that of enablement of an TNFR2-binding antibody in which fewer than all six CDRs (3 heavy and 3 light) are defined and/or required. The other issues has to do with enablement of a nanobody or diabody.
Peptide Hormones, 1976, pp. 2-7, IDS filed 6/3/20) that even amino acids from the same group are not identical, for example, in the amino acids with acidic side chains aspartate has stronger acidic properties than glutamate, and among the basic amino acids arginine is a stronger base than lysine (p. 2, first paragraph).  These differences can potentially affect three-dimensional antibody structure and, therefore, affinity for an antigen (see also Chen et al. discussed below).  Further, the recitation of only CDRs in the claims completely ignores the sequence of framework regions (FR), with the partial exception of claim 10, which specify amino acids for approximately 7% or less of the total frame work region and which specific FR amino acids are only optionally present.  The specification teaches three antibodies: TNFRAB1, TNFRAB2 and TNFR2A3, which has a CDR-H3 93% identical to that of TNFRAB2, which have been shown to specifically bind TNFR2. Antibodies TNFRAB1, TNRAB2 and TNFRAB3 have been shown to meet the structural and functional requirements of the claim 23 (the KD, for example, for TNFRAB3 is unknown).  Two other TNFR2-bindng antibodies are taught: TNFR2A and -B, which are termed “recessive antagonists”, because while they attenuated TNFR2 signaling, in the presence of TNF or IL2, the activity of the agonist dominated in the Treg proliferation assay (e.g., Figs. 14A-D, p. 121, lines 1-19).  This suggests that the antibody affinity for and epitope of TNFR2 may be critical for the required activity (e.g., Figs. 13A-C). Also, it was shown that the CDR-H1 and CDR-L3 of TNFRAB1 and -AB2 could be exchanged while maintaining T-reg cell death-promoting activity (Table 3), but the different H1 and L3 CDRs differed by a single conservative I/L substitution each.  This does not support the ability to use any CDR-H1 or CDR-L3 in the claimed TNFR2-binding antibody or fragment thereof.
Changing amino acids within both heavy and light chain CDRs as well as framework regions has been shown to affect antibody affinity and function. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein supra) concerning the involvement of residues outside the CDRs in the antibody’s ability to bind the antigen, the instant specification states (p. 59, lines 27- 38), “In some embodiments, framework residues may engage in non-covalent interactions with the antigen and thus contribute to the affinity of the antibody for the target antigen. In other cases, individual framework residues may modulate the conformation of a CDR, and thus indirectly influence the interaction of the antibody with the antigen. Alternatively, certain framework residues may form the interface between VH and VL domains, and may therefore contribute to the global antibody structure. In other cases, framework residues may constitute functional glycosylation sites (e.g., Asn-X-Ser/Thr) which may dictate antibody structure and antigen affinity upon attachment to carbohydrate moieties. In cases such as those described above, it may be beneficial to retain certain framework residues of a TNFR2 antibody (e.g., TNFRAB1 or TNFRAB2) in the antagonistic antibodies and antigen-binding fragments thereof of the invention, such as humanized antibodies, as various framework residues may promote high epitope affinity and improved biochemical activity of the antibody or antigen-binding fragment thereof.” It is stated on p. 53, lines 1-6, that “Notably, the CDR-L2 of TNFRAB2 is flanked by the N-terminal framework residues LLIR (SEQ ID NO: 262) and the C-terminal framework residues TLE. Accordingly, antagonistic TNFR2 polypeptides (e.g., single-chain polypeptides, antibodies, and antigen-binding fragments) of the invention include those that contain one or more of the above CDRs of TNFRAB2, as well as N-terminal LLIR (SEQ ID NO: 262) and C-terminal TLE residues that flank the CDR-L2 sequence of the antagonistic TNFR2 antibody or antigen-binding fragment thereof.” This suggests that for certain antibody 
Further, while the specification discusses the possibility of retaining a specific CDR-H3 sequence and replacing the other 5 heavy and light chain CDRs from phenotype-neutral TNFR2-specific antibodies (p. 115, lines 1-6), the breadth of encompassed antibodies is not supported by the prior art or the single working example in the instant specification.  In that example, a single high affinity TNFR2 antibody was selected for CDR-H3 mutagenesis to introduce the CDR-H3 sequence of SEQ ID NO:284, which is identical to SEQ ID NO:259 with the exception of the penultimate amino acid substitution F/W (Example 15). What is not disclosed is the rest of the sequence, including the other five CDR sequences of TNFRAB3.  There is no information on how similar those CDRs and even framework regions are to TNFRAB1 and/or -AB2.
As mentioned above, of the epitope(s) that antibodies TNFRAB1 and -2 commonly bound, the epitopes shared only amino acids 142-144 of SEQ ID NO:7 in common. Aside from that small region, there was no significant overlap.  Further, “TNFRAB2 did not bind to any linear peptide region…” (p. 121, lines 16-30). It was found that both antibodies bound TNFR2 in a 3D-conformationally dependent manner (Example 13, especially p. 122, last paragraph). Based on the complexity and unpredictability of antibody affinity related to structure as shown in the prior art and reinforced by the specification, there is no reasonable expectation that an encompassed antibody comprising CDR-H3 as set forth in the claims with or without further of the substituted CDRs would bind TNFR2, especially exhibit more stringent functions listed in claim 123. Nor does the specification provide guidance or direction about which substitutions throughout the variable regions, both in CDRs and FRs, could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity to be used. 
Second, the specification provides guidance or direction only for the disclosed scFV or an antigen-binding construct comprising the full variable heavy and light chains, e.g., a Fab or full-length immunoglobulin molecule. Single domain structures may be very different, with binding relying on a single variable set of CDRs, usually derived by immunization of camels (Yan et al., 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to the requirement of less than 3 heavy and 3 light chain variable regions and also the permission of substitutions which may be in the CDR(s) and without limitation of the structure of the framework regions, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR and non-CDR antibody variable regions, and the paucity of working examples of modified CDRs that can function within the context of the claimed antibody, it would require undue experimentation to make and use the invention commensurate in scope with the claims. 



Claims 1, 2, 4, 6-10, 18, 23, 76, 96, 99 and 123 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to an antibody that specifically binds human TNFR2, with claim 23 listing additional functions the antibody may have, e.g. the ability of the antibody to inhibit TNFR2 signaling. The specification teaches several TNFR2-binding antibodies, including two TNFRAB1 and TNFRAB2 of which meet the functional limitations of claim 23. Other TNFR-binding antibodies were known in the prior art. However, none of the claims specify CDR-H1-3 and CDRL1-3.  Claim 1 recites only a structure for CDR-H3, and only SEQ ID NO:259 (the elected species) has a complete invariant sequence. Yet, the claims encompass antibodies and antigen-binding fragments thereof which bind TNFR2 and have no limitation concerning the other 5 CDRs antibodies commonly possess.
Antibodies TNFRAB1 and -2 bind different though partially overlapping epitopes (Figs. 2A-B). Their heavy and light chain CDRs are also distinct (pp. 49, line 5, through p. 50, line 11).  Different “recessive antagonist” antibodies that bind TNFR2 are disclosed (p. 110, line 25).  
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…”  In the instant case, only three different antibodies meeting the structural and functional limitations of claim 1 are disclosed, and they bind different conformational epitopes.  It is unclear which heavy and/or light chain CDR amino acid positions are critical for binding to TNFR2. The specification has not established a structure-function correlation, and even though amino acids shared by CDRs of TNFRAB1 and -2 are highlighted, it would not reasonably be expected that substitution of these with similar amino acids (see instant Table 1) would be sufficient in the context of possible amino acid sequences to result in the antibody as claimed. The prior art supports this, for example, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995, cited in the IDS filed 6/3/20) looked at two anti-phosphocholine antibodies and found that, for example, in CDR-H2 substitution of wildtype amino acid Tyr55 with Ser, another polar amino acid which is neutral at physiological pH, resulted in loss of binding. Similarly, substitution of Asn53 with Ser, both polar neutral amino acids reduced binding of one antibody but did not change it for the other (see Chen et al., Table 3, and instant application, Table 1). Further, for some of the functions of claim 23, it is necessary for the to not only bind TNFR, but to meet some limitations must be an antagonist in order to, for example, inhibit NFκ 
Claim 23 recites a number of different forms of the instant binding member may have, including a nanobody and domain antibody. These antigen-binding forms are limited to the presence of a single variable domain, of which no such forms are disclosed nor would the skilled artisan be able to identify a functional member having these forms on the basis of sequence.
Therefore, only the antibody or antigen-binding fragment thereof that binds TNFR2 and comprises CDR-H1-3 of SEQ ID NO:257, 258 and SEQ ID NO:274 or 275, respectively, and also CDR-L1-3 of SEQ ID NO:260, TYS or YTS, and 261, respectively, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Prior Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0135929 is by the same inventor and claims TNFR antibodies. However, the antibodies bind to a different epitope and in particular do not bind to amino acids within the main epitopes which the antibodies encompassed by the instant claims bind. 
Okubo et al (Sci. Rep. 3:3153, 2013, cited in the IDS 6/3/20) states on p. 9, col. 2, third paragraph that the majority of the TNFR2 monoclonal antibodies bound to the receptor, but neither signaled nor acted as an agonist or antagonist in functional assays (Supplementary Fig. 1). This references shows the state of the art and unpredictability and complexity of the relationship of TNFR2 binding to antagonist activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	

	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 26, 2021